Title: To Thomas Jefferson from J. Rapatel, 6 February 1806
From: Rapatel, J.
To: Jefferson, Thomas


                        
                            Monsieur Le président
                     
                            Philadelphie 6. Fer. 1806.
                        
                        Je fus chargé à mon depart de france par Mr. Delafayette de vous remettre la lettre ci-jointe. Son Amitié et
                            l’interet qu’il prend à ma position ont dictés sans doute les phrâses obligeantes dont il se sert pour me recommander à
                            vos bontés. j’aurais eu l’honneur de vous la remettre moi même, Monsieur Le president, Si mon Général que Je Suis venu
                            rejoindre, et auquel les états unis accorde une azile contre la persecution, ne m’eut engagé à Rester près de lui. Les
                            malheurs qu’il à éprouvé, L’honneur d’avoir suivi sa brillante carrière, tout enfin m’a engagé à venir suivre son injuste
                            fortune.
                        Si d’après la lettre de Mr. Delafayette vous croyez pouvoir m’employer, Monsieur, soit dans une partie, soit
                            dans une autre, vous m’obligerez. je Suis passé dans ce pays avec peu de moyens, mais avec le desir d’y être utile si mes
                            services y étaient acceptés. 
                  J’ai L’honneur d’être avec Respect Monsieur Le President votre très humble et obeissant
                            Serviteur.
                        
                            
                                Jte R
                                apatel
                     
                            Colonel aide de camp du
                            Gal. Moreau.
                        
                    